Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed drum for rotatably mounting in an apparatus for use in the treatment of substrates with a solid particulate material, said drum having an inner surface and an end wall and access means for introducing said substrates into said drum, wherein said drum comprises: storage means for storage of said solid particulate material, wherein at least part of said storage means is or comprises at least one cavity located in said end wall of said drum; and a dispensing aperture for dispensing solid particulate material from said storage means into the interior of said drum, wherein said dispensing aperture is comprised in said end wall of said drum, characterized in that said drum comprises a valve that is actuatable between a closed and an open position, wherein when said valve is in said closed position said solid particulate material is prevent from passing through said dispensing aperture and when said valve is in said open position said solid particulate material is permitted to pass through said dispensing aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711





/JASON Y KO/Primary Examiner, Art Unit 1711